13 F.3d 406
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Terrence MEIGS, Plaintiff-Appellant,v.Freeman HOLDERBEE;  Tahlequah Public School District, apolitical sub-division, Defendants-Appellees.
No. 93-7019.
United States Court of Appeals,
Tenth Circuit.Jan. 7, 1994.

1
Before MOORE and BRORBY, Circuit Judges, and VRATIL,** District Judge.

ORDER AND JUDGMENT1

2
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.R.App.P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


3
Plaintiff was employed by the Tahlequah Public School District (school district) as a bus driver from January 1984 until July 13, 1990.  Defendant Holderbee, as transportation director for the school district, was plaintiff's immediate supervisor.  Plaintiff's employment was terminated, and he brought this action pursuant to 42 U.S.C.1983, alleging violation of his First Amendment rights to freedom of speech and association.  The district court granted summary judgment in favor of defendants, and plaintiff appeals that judgment.


4
Our review of summary judgment is de novo.  We apply the same legal standard used by the district court.   Thomas v. Wichita Coca-Cola Bottling Co., 968 F.2d 1022, 1024 (10th Cir.), cert. denied, 113 S.Ct. 635 (1992).  Summary judgment is appropriate if "there is no genuine issue as to any material fact and ... the moving party is entitled to a judgment as a matter of law."   Fed.R.Civ.P. 56(c).  We view the evidence in the light most favorable to the party opposing summary judgment.   Deepwater Invs., Ltd. v. Jackson Hole Ski Corp., 938 F.2d 1105, 1110 (10th Cir.1991).


5
We have carefully reviewed the record, and we agree with the district court that it contains no evidence whatsoever of "speech," let alone speech entitled to constitutional protection.  The district court was also correct in its finding that the record contains no evidence of an improper motive by either the school district or Holderbee in plaintiff's termination.  We affirm for substantially the same reasons set forth in the district court's order granting summary judgment dated January 20, 1993.


6
The judgment of the United States District Court for the Eastern District of Oklahoma is AFFIRMED.



**
 Honorable Kathryn H. Vratil, District Judge, United States District Court for the District of Kansas, sitting by designation


1
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel. 10th Cir.  R. 36.3